Citation Nr: 0120389	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-48 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the February 1993 rating decision which denied service 
connection for the cause of the veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  

3.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1965.  He died in September 1992.  The appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which determined that there was not CUE in a February 
1993 rating decision which denied service connection for the 
cause of the veteran's death.  The appeal also comes before 
the Board from an April 1997 rating action in which the RO 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

The appellant's claim was before the Board in May 2001, at 
which time it was remanded for a travel Board hearing.  At 
that time, the Board referred the issue of whether new and 
material evidence had been submitted in order to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO determined that new and material 
evidence had not been submitted in an October 2000 rating 
decision, and in May 2001, the appellant disagreed with said 
determination.  This matter will be addressed in the REMAND 
portion of this document.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal before the Board has been obtained 
by the RO.

2.  The February 1993 rating decision which denied service 
connection for the cause of the veteran's death correctly 
applied existing statutes and regulations and was supported 
by evidence then of record; it did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.


CONCLUSION OF LAW

The February 1993 RO rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, did not contain CUE.  38 C.F.R. § 3.105(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for any 
cardiovascular disorders.  At the veteran's separation 
examination, his cardiovascular system and blood pressure 
were normal.  

At a VA examination in August 1989, the examiner diagnosed 
the veteran with polyarticular Reiter's syndrome, with extra-
articular involvement, involving nails, Achilles' tendon, the 
right side, plantar fascia, and the right heel.  The examiner 
commented that the veteran appeared disabled from his 
polyarticular involvement of the Reiter's syndrome.  He 
suggested that the veteran be considered unemployable because 
of the extent of the involvement.  

In a March 1991 rating decision, the RO determined that the 
issue of service connection for vision loss of the right eye 
due to glaucoma was being deferred for a specialist opinion.  

In a March 1991 VA medical opinion, a physician commented 
that the glaucoma was probably secondary to the recurrent 
iritis which may well have been associated with polyarticular 
joint disease.  

Copies of VA treatment records were submitted from the 1970s 
to the 1990s.  They show that the veteran received treatment 
for his Reiter's syndrome during this time, including 
treatment with Indocin.  

The veteran's death certificate shows that he died on 
September [redacted], 1992.  Immediate cause of death was listed as 
acute anterior and inferior myocardial infarctions due to 
atherosclerotic coronary artery disease.  

An autopsy report was performed on September [redacted], 1992.  
Causes of death were coronary artherosclerosis, involving 
left anterior descending coronary artery, severe, with 
proximal occlusion and distal thrombotic occlusion; and right 
coronary artery, mild, with 30 percent proximal stenosis and 
thrombotic occlusion distally; and acute massive 
posteroseptal myocardial infarct, including anterior 
papillary muscle.  

Terminal treatment records from St. Vincent show that the 
veteran was admitted on September 19, 1992, after collapsing 
in the barber shop where he worked.  It was determined that 
the veteran had suffered a heart attack.  It was not possible 
to resuscitate the veteran.  Final impressions were: acute 
anterior and inferior wall myocardial infarction due to 
occlusion of the left anterior descending and right coronary 
artery; history of Reiter's syndrome; psoriatic arthritis; 
and excoriative psoriasis.  

In a February 1993 rating decision, the RO denied the 
veteran's claim for service connection for the cause of the 
veteran's death.  The RO determined that an inferred claim 
for service connection for glaucoma was pending at the time 
of the veteran's death.  The RO granted service connection 
for glaucoma and assigned a 30 percent rating  from November 
21, 1990.  

The RO determined that the veteran died of heart disease, and 
that there was no evidence that the veteran had heart disease 
during service or within one year of separation from service.  
It was further determined that no medical evidence had been 
received showing any relationship between the veteran's heart 
disease and his inflammatory arthritis.  It was further 
determined that the veteran did not have a 100 percent rating 
for 10 years prior to his death.  

The RO reported that the veteran had a combined 100 percent 
rating from November 28, 1990, for history of Reiter's 
syndrome with chronic iritis, glaucoma, urethritis and 
psoriatic arthritis of the lumbar spine, along with many 
service-connected joint disabilities.  

In a March 1996 statement, the appellant wrote that Dr. Smith 
of the VA told her that the veteran would die from his 
Reiter's syndrome and arthritis condition.  She wrote that 
she was going to get a statement from him if she was able to.  
She wrote that the veteran's condition caused him to go 
blind, and that she had read that an operation like that 
could cause a heart attack.  

In a December 1996 statement, the appellant wrote that the 
pain pills alone were killing the veteran, and destroying his 
liver and kidneys, and probably his heart too.  

In a September 1997 statement, the appellant submitted a 
self-described page from Harrison's principles of internal 
medicine, specifically relating to cardiac tumors.  

The appellant was afforded a hearing before the RO in May 
1998, a transcript of which has been associated with the 
claims folder.  She testified that a Dr. Smith from the VA 
told her that her husband's disease was not going to get 
better, and that he was going to die from it one day.  She 
testified that the doctors at St. Vincent told her that her 
husband's experimental medicines had side effects.  She 
stated that her husband had been taking Indocin for 8 years 
for pain.  She stated that her husband had his heart attack 
soon after he started taking an experimental medication.  She 
stated that a doctor had told her that when you have heart 
trouble, it affects your eyes first.  She testified that the 
doctor who performed the surgery at St. Vincent told her that 
taking the experimental medicine and the Indocin could have 
killed the veteran.  She stated that Dr. Smith had told her 
that the Reiter's disease would kill the veteran in time.  

At her hearing, she submitted a page from the Physician Desk 
Reference regarding precautions to take with the use of 
Indocin.  

The appellant was afforded a hearing before the Board in May 
2001, a transcript of which has been associated with the 
claims folder.  She asserted that the veteran's Reiter's 
syndrome combined with his medication killed him.  She stated 
that the veteran was taking about 10 pain pills a day.  She 
testified that the Indocin was prescribed for pain from the 
Reiter's syndrome.  She indicated that he was given other 
pills for severe pain, but that she had not seen him take 
those pills.  She testified that her husband had headaches 
all the time, to the degree that they blinded him 
permanently.  She opined that her husband was blind for a 
year before he died.  She testified that her husband was in 
the hospital for bleeding ulcers also which were caused by 
Reiter's syndrome.  She stated that the doctors had told her 
husband that the medication was causing his ulcers.  The 
representative requested an independent medical opinion 
regarding whether the Reiter's syndrome was related to the 
heart attack, and whether any medications were related to the 
heart attack.  


Analysis

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  VA has conducted reasonable efforts to assist 
her in obtaining evidence necessary to substantiate her 
claim, and the appellant has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A).  

The appellant claims that the RO's February 1993 rating 
decision which denied service connection for the cause of the 
veteran's death should be overturned on the basis that it was 
clearly and unmistakably erroneous.  Under applicable 
criteria, previous determinations which are final and 
binding, including decisions as to degree of disability, will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R.§ 3.105(a) (2000).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

At the time of the February 1993 rating decision, governing 
laws and regulations provided that service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. § 1110 (West 
1991).  Regulations further provided that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1993).  The evidence may also show that a 
disability is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (1993)

The laws and regulations further provided that to establish 
service connection for the cause of the veteran's death, the 
evidence must show that the service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1993).  
For a service connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
3.312 (b) (1993).  For a service connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially to cause death.  It is not 
sufficient to show that it casually shared in producing 
death, but it must be shown that there was a causal 
connection.  3.312 (c) (1) (1993).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1993).  

In essence, the appellant argues that the veteran died 
because of his service-connected Reiter's syndrome.  More 
specifically, she argues that he suffered his fatal heart 
attack because of the medication he had to take to control 
his service-connected Reiter's syndrome.  She contends that a 
VA doctor told her that her husband would die from his 
Reiter's syndrome, and that a doctor from St. Vincent told 
her that the experimental medicine he was taking as well as 
the Indocin could have killed the veteran.  

In its February 1993 rating decision, the RO determined that 
the veteran died of heart disease, and that there was no 
evidence that the veteran had heart disease in service or 
within one year of leaving service.  The RO further 
determined that there was no medical evidence showing a 
relationship between the veteran's heart disease and his 
inflammatory arthritis, and that the veteran did not have a 
100 percent rating for 10 years prior to his death.

The evidence of record in February 1993 supports the RO's 
determination at that time.  The evidence clearly shows that 
the veteran died of a heart attack brought about by 
atherosclerotic coronary artery disease, and that the veteran 
was not service connected for any cardiovascular 
disabilities.  There was no medical evidence linking the 
veteran's service-connected Reiter's syndrome or any of his 
service-connected joint disabilities to his death.  
Similarly, there was no medical evidence linking the 
medication the veteran was taking for his Reiter's syndrome 
to his death.  Although the RO awarded service connection for 
glaucoma posthumously, and this raised the veteran's combined 
rating to 100 percent retroactive before his death, the award 
was made retroactive 3 years before the veteran's death, not 
10 years.   Accordingly, it is determined that there was no 
CUE in the RO's application of the law to the facts.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  


ORDER

The rating decision of February 1993, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death did not involve CUE.




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In an October 2000 rating decision, the RO determined that 
the appellant had not submitted new and material evidence in 
order to reopen her claim for service connection for the 
cause of the veteran's death.  In May 2001, the appellant 
disagreed with said determination.  Since the appellant 
submitted a timely NOD regarding this issue, the Board is 
required to remand this issue to the RO for issuance of a 
Statement of the Case (SOC). See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the RO should issue a SOC 
regarding whether the appellant has submitted new and 
material evidence in order to reopen her claim for service 
connection for the cause of the veteran's death.  

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is inextricably intertwined with the issue 
of whether new and material evidence has been submitted in 
order to reopen the appellant's claim for service connection 
for the cause of the veteran's death.  Harris v. Derwinski, 1 
Vet. App. 180 (1991); Holland v. Brown, 6 Vet.App. 443 
(1994).  As the issue of whether new and material evidence 
has been submitted in order to reopen the appellant's claim 
for service connection for the cause of the veteran's death 
has been remanded for preparation of an SOC, the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
should be held in abeyance until the appellant has had a 
chance to complete her appeal regarding the issue of whether 
new and material evidence has been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case concerning whether the appellant 
has submitted new and material evidence 
in order to reopen the appellant's claim 
for service connection for the cause of 
the veteran's death.  If, and only if, 
the appellant completes her appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).  

2.  Thereafter, the RO should again 
review the appellant's claim of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



